Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishimoto (WO 2020/240307).
Regard claims 1, 11, Kishimoto discloses a method and a system for distributing
corrections to a GNSS receiver comprising: a corrections generator configured to
generate (110; paragraph [0018]) a set of corrections based on satellite observations 106 associated with a set of satellites measured at a set of reference stations, wherein each correction of the set of corrections comprises: an area associated with the correction; a tag; and correction data; a gateway configured to: receive (122, 126; paragraph [0088]) the set of corrections; and update (paragraphs [0077], [0086],[0089]) a set of stored corrections with the set of received corrections based on a tag
associated with each correction of the set of stored corrections and the tag associated
with each correction of the set of received corrections; and a distribution module
configured to: connect to a GNSS receiver 214; determine 60 a locality of the GNSS receiver; and transmit 112 stored corrections of the set of stored corrections to the GNSS receiver when the area associated with the stored corrections matches the locality of the GNSS receiver.
Regard claims 2, 12, Kishimoto discloses the correction data for a correction of
the set of corrections comprises state space representation data (paragraphs [0011]-[0012], [0024-0025]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Barber et al (Pat. No. 6,552,680).
Kishimoto has been disclosed above but fail to disclose wherein the set of corrections comprises discrete corrections arranged on a grid and continuous corrections.  Barber et al disclose wherein the set of corrections comprises discrete corrections arranged on a grid and continuous corrections (fig. 2; col 5, lines 48-67).  It would have been obvious to one of ordinary skill in the art to modify Kishimoto to employ wherein the set of corrections comprises discrete corrections arranged on a grid and continuous corrections as disclosed by Barber et al into Kishimoto to
correct the position determined by a global positioning system.
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Kishimoto in view of Pemble et al (Pat. No. 6,647,340).
Kishimoto has been discussed above but fail to disclose wherein the area is an
approximately five degree latitude by an approximately five degree longitude geographic
region. Pemble et al disclose wherein the area is an approximately five degree latitude
by an approximately five degree longitude geographic region (col 10, lines 45-65). It
would have been obvious to one of ordinary skill in the art to modify Kishimoto to employ wherein the area is an approximately five degree latitude by an approximately five degree longitude geographic region as disclosed by Pemble et al into Kishimoto to
determine geographical correction source.
Claims 6-7, 9-10, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto.
The discrete corrections associated with the area are transmitted in a raster order, the corrections generator is further configured to update correction of the set of corrections, wherein a tag associated with a correction of the set of corrections is modified when the correction is updated, wherein the set of corrections comprise a
correction for at least one of: ionosphere delays, troposphere delays, satellite clock error states, satellite orbit error states, code biases, or phase biases, and wherein the distribution module is further configured to transmit visual odometry landmarks within the area to the GNSS receiver are well-known implementation options which are obvious for a person skill in the art.  It would be obvious to one of ordinary
skill in the art to modify Kishimoto to employ the above elements in a method and a system for distributing corrections to a GNSS receiver because these are obvious ways of implementing Kishimoto’s method and a system and no new or unexpected results would occur.
Claims 3-4, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648